As filed with the Securities and Exchange Commission on August14, 2014 Registration No. 333-197550 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 PRE-EFFECTIVE AMENDMENT NO.1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RBS Commercial Funding Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 06-1565524 (I.R.S. Employer Identification Number) 600 Washington Boulevard Stamford, Connecticut06901 (203) 897-2700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Corporation Service Company 1180 Avenue of the Americas, Suite 210 New York, New York10036 (800) 221-0770 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Patrick T. Quinn, Esq. Frank Polverino, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New York10281 (212) 504-6000 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer[] Accelerated filer[] Non-accelerated filer[X] Smaller reporting company[] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered Proposed maximum offering price per unit(2) Proposed maximum aggregate offering price Amount of registration fee(3) Mortgage Pass-Through Certificates 100% This Registration Statement and the registration fee pertain to the initial offering of the Mortgage Pass-Through Certificates registered hereunder by the Registrant. Estimated solely for purposes of calculating the registration fee. $128.80 of the registration fee was previously paid in connection with the initial filing of this Registration Statement.In addition, the Registrant previously filed a Registration Statement on Form S-3 (Registration No. 333-177891) (the “Prior Registration Statement”).The Prior Registration Statement has $278,369,000 of unsold Mortgage and Asset-Backed Securities available to the Registrant.A filing fee of $31,901.09 was paid in connection with such unsold Mortgageand Asset Backed Securities at the time the Prior Registration Statement was filed.Pursuant to Rule 415(a)(6) of the Securities and Exchange Commission’s Rules and Regulations under the Securities Act of 1933, as amended, such unsold securities are being included on this Registration Statement, and the filing fee paid in connection with such unsold securities shall continue to be applied to such unsold securities. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note This Registration Statement contains a combined prospectus consisting of a base prospectus and a form prospectus supplement relating to the offer and sale of Commercial Mortgage-Backed Securities of RBS Commercial Funding Inc.The form of prospectus supplement for the offered certificates follows immediately after this Explanatory Note.The base prospectus follows immediately after the form of prospectus supplement. SUBJECT TO COMPLETION, DATED [] Prospectus Supplement to Prospectus dated [], 20[] $[] (Approximate) [RBS Commercial Mortgage Securities Trust] [] as Issuing Entity RBS Commercial Funding Inc. as Depositor The Royal Bank of Scotland [] as Sponsors and Mortgage Loan Sellers Commercial Mortgage Pass-Through Certificates, Series [] The information in this preliminary prospectus supplement is not complete and may be changed.The securities described herein may not be sold nor may offers to buy be accepted prior to the time a final prospectus is delivered.This preliminary prospectus supplement and prospectus are not an offering to sell these securities and are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Commercial Mortgage Pass-Through Certificates, Series [] will include [] classes of certificates that RBS Commercial Funding Inc. is offering pursuant to this prospectus supplement.The Series [] certificates represent the beneficial ownership interests in the issuing entity, which will be RBS Commercial Mortgage Securities Trust [].The issuing entity’s main assets will be a pool of [] fixed rate mortgage loans secured by first liens on various types of commercial, multifamily and manufactured housing community properties. The Series [] certificates will represent beneficial ownership interests in the issuing entity only and will not represent the interests in or obligations of the depositor, the sponsors or any of their affiliates.Neither the certificates nor the underlying mortgage loans are insured or guaranteed by any governmental agency or instrumentality or any other person or entity. Each class of certificates will receive distributions of interest, principal or both monthly, commencing on [], 20[].Credit enhancement will be provided by the subordination of certain classes of junior certificates to certain classes of senior certificates as described under “Description of the Offered Certificates—Subordination” in this prospectus supplement. Only the [] classes of certificates identified below are being offered by this prospectus supplement. Other classes of certificates may be described in this prospectus supplement but are not offered hereby. [[Name of Credit Enhancement Provider, Liquidity Provider or Derivatives Provider] will be providing [identify credit enhancement, liquidity support or derivatives instrument] with respect to the Class[] Certificates, as described under “[Description of the Credit Enhancement, Liquidity Support or Derivatives Instrument]” in this prospectus supplement.] Investing in the Offered Certificates involves risks.You should carefully consider the risk factors beginning on page S-[] of this prospectus supplement and page[] of the attached prospectus. Approximate Initial Principal Balance or Notional Amount(1) Approximate Initial Pass-Through Rate(2) Pass-Through Rate Description Assumed Rated
